Citation Nr: 1302903	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and depression.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for right and left hip disabilities.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to January 1997. 

These claims are before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) RO in Montgomery, Alabama. 

In November 2008, the Veteran requested a videoconference hearing before the Board, and one was scheduled for October 2011.  As the Veteran did not appear for the hearing and did not offer an explanation as to why he failed to do so, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

This case was before the Board in January 2012 when it was remanded for additional development.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND that follows the order section of this decision. 


FINDING OF FACT

The Veteran is not shown to have an acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, or tinnitus.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

2.  Diabetes mellitus was not incurred in or aggravated by active service, and service incurrence or aggravation of such disability may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

3.  Right and left hip disabilities were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).
 
4.  A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

5.  A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the service connection claims decided herein, the record reflects that the Veteran was mailed a letter in December 2007 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the appellant with appropriate notice with respect to the disability rating and effective date elements of the claims.  The letter was sent prior to the initial adjudication of the claims. 

Regarding VA's duty to assist, available service treatment records (STRs) and all relevant, available post-service records pertaining to the claims have been obtained and associated with the claims folder.  The Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran failed to respond to December 2007 and February 2012 requests for information (treatment records).  He failed to report for VA examinations scheduled in February 2012.  An October 2012 supplemental statement of the case (SSOC) notified the Veteran that he had failed to report to the February 2012 examinations.  He did not respond and specifically did not request that the examinations be re-scheduled.  Good cause for his failure to report for the examinations has not been shown.  The Board also finds that no additional development, as for medical opinions or examinations is necessary.  Evidentiary development is complete to the extent possible.  VA's duty to assist is met. 

Accordingly, the Board will address the merits of the claims. 

Law and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655. 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

STRs, including a January 1997 separation examination report, are negative for complaints or findings related to an acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, and tinnitus. 

Post-service medical evidence is similarly negative for any findings, treatment, or diagnosis of an acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, and tinnitus. 

In June 2007, the Veteran submitted a claim seeking service connection for (in pertinent part) an acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, and tinnitus.  He reported no post-service treatment for these disabilities. 

As noted above, the Board remanded this case in January 2011.  The Veteran was scheduled for VA examinations in February 2012.  Notice of the examination was sent to the Veteran's address of record; however, he failed to report, and has provided no reason or just cause for his absence.  A subsequent attempt was made to contact the Veteran by telephone, but to date, there has been no response.  

Upon review of the evidence, the Board notes no acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, or tinnitus was ever diagnosed in service or thereafter. 

The evidence of record does not include any medical opinion that a current diagnosis of an acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, or tinnitus is (or might be) related to the Veteran's service, and does not suggest that a current diagnosis of an acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, or tinnitus might be related to his service.  As discussed above and in compliance with the statutory duty to assist, the RO has attempted to schedule a compensation and pension examination for the Veteran to ascertain the presence and etiology of any current an acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, and tinnitus.  However, he failed to cooperate with the development sought.  In the absence of adequate evidence establishing a nexus between current diagnoses of an acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, and tinnitus and the Veteran's service, the Board finds that the Veteran's claims seeking service connection must be denied.  See Brammer, supra. 

The Veteran believes that he currently has an acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, and tinnitus caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address the existence of a current disability related to service in the present case. 

In light of the foregoing, the Board concludes that service connection for an acquired psychiatric disability, diabetes mellitus, a hip disability, a right knee disability, a left ankle disability, and tinnitus is not warranted.  In reaching this decision, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for right and left hip disabilities is denied.

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for tinnitus is denied.


REMAND

Regarding the claim to reopen, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a), in a claim to reopen a previously finally denied claim, require that VA, by way of a specific notice letter, notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board remanded this issue in January 2012 so that the Veteran could be provided corrective VCAA notice in compliance with Kent.  While the Veteran subsequently received notice in a February 2012 letter that his claim had previously been denied and of the definition of new and material evidence, the letter incorrectly informed him that the date of the previous denial was in April 2008 (not March 1997) and did not inform him of the specific evidence needed to satisfy the element or elements of the claim that were the basis for the prior denial.  Hence, the Veteran has not received notice that substantially complies with Kent.  On remand, the Veteran should be so notified. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The Veteran should be provided all required notice in response to his claim to reopen the claim for service connection for bilateral hearing loss disability.  The notice should address what evidence would be necessary to substantiate that element or elements required to establish service connection for bilateral hearing loss disability that were found insufficient in the previous denial, as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2.  The Veteran and his representative should have the opportunity to respond.  The RO or the AMC should arrange for any further development suggested by their response(s). 

3.  Then, the RO or the AMC should readjudicate the claim to reopen.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


